Chapman, C. J.
This action is brought to recover compensation for the board of the testator’s two minor children in his life*391time, on the ground that he had, while of sufficient ability to support them, expelled them from his house under such circumstances as to render himself liable for the board furnished to them by the plaintiff. The declaration contains a general count upon an account annexed ; and the defendant contends that the action cannot be maintained without a special count.
Under the system of pleading that prevailed at common law, a general count could be maintained for board and lodging’. Saund. PL & Ev. 319. In this Commonwealth it was the practice under a former system to declare generally, and a general count for board and lodging is sanctioned by the Gen. Sts. -3. 129, § 87.
It is not necessary to declare specially for the board of a wife or child, any more than for the board of the defendant himself, and a count on an account annexed for the board of the defendant himself and his wife and children has been usual, and is good. The ground of the claim is a contract express or implied. This is so, whether the defendant directs them to go and obtain the board, and thus authorizes them by express words to obtain it on his credit, or leaves them so unprovided for that they have an authority implied by law to obtain it on his credit. The evidence of the authority is varied, but the pleading need not be.

¡Exceptions overruled.